Citation Nr: 1429697	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  11-11 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable disability evaluation for the Veteran's lumbar spine degenerative disc disease with osteoarthritis for the period prior to June 7, 2012.  

2.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's lumbar spine degenerative disc disease with osteoarthritis for the period on and after June 7, 2012.  

3.  Entitlement to a compensable disability evaluation for the Veteran's right knee osteoarthritis for the period prior to June 7, 2012.  

4.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's right knee osteoarthritis for the period on and after June 7, 2012.  

5.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from August 1966 to July 1975 and from April 1977 to April 1988.  The Veteran served in the Republic of Vietnam and was awarded both the Air Medal and the Combat Action Ribbon.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Waco, Texas, Regional Office (RO) which, in pertinent part, established service connection for both lumbar spine degenerative disc disease with osteoarthritis and right knee osteoarthritis; assigned noncompensable evaluations for those disabilities; and effectuated the awards as of July 24, 2009.  In September 2012, the RO increased the evaluations for the Veteran's lumbar spine and right knee disabilities from noncompensable to 10 percent and effectuated the awards as of June 7, 2012.  In April 2014, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record. The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  

At the April 2014 Board hearing, the Veteran presented testimony which may be reasonably construed as an informal application to reopen his claim of entitlement to service connection for a left knee disorder.  The issue has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it.  The issue is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  


REMAND

The Veteran asserts that his lumbar spine degenerative disc disease with osteoarthritis and right knee osteoarthritis warrant assignment of evaluations in excess of 10 percent as they are productive significant physical impairment which rendered him unable to continue his employment as a construction inspector.  

At the April 2014 hearing before the undersigned Veterans Law Judge sitting at the RO, the Veteran testified that: his lumbar spine and right knee disabilities had increased in severity since the most recent VA examination in June 2012; he had undergone recent lumbar spinal surgery to remove a tumor; the bones in his right knee were now rubbing together; he had received treatment record at the Dallas, Texas, VA Medical Center (VAMC) in January 2014; and his lumbar spine and right knee disabilities caused him to fall and necessitated his retirement from his job as a construction inspector.  

Clinical documentation from the University Medical Center dated in January 2014 indicates that the Veteran underwent surgical resection of a L1-2 intradural tumor.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given the Veteran's recent lumbar spine surgery and his testimony as to the worsening of his service-connected lumbar spine and right knee disabilities, the Board finds that further VA examination is needed.  
 
VA clinical documentation dated after August 2012 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Veteran testified at the April 2014 Board hearing that his service-connected lumbar spine and right knee disabilities prevented him from working.  When entitlement to a TDIU is raised during the adjudicatory process of evaluating the underlying disability, it is part of the claims for benefits for the underlying disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his lumbar spine degenerative disc disease with osteoarthritis and right knee osteoarthritis after June 2012, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2013).  
2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided at the Dallas, Texas, VAMC in January 2014.  

3.  Schedule the Veteran for the VA spine evaluation conducted by a physician in order to determine the nature and severity of his lumbar degenerative disc disease with osteoarthritis.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner should advance an opinion as to the impact of the Veteran's service-connected lumbar spine disability upon his vocational pursuits.  

All relevant medical records, including the claims folders, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided  

4.  Schedule the Veteran for the VA knee evaluation conducted by a physician in order to determine the nature and severity of his right knee osteoarthritis.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner should advance an opinion as to the impact of the Veteran's right knee osteoarthritis upon his vocational pursuits.  

All relevant medical records, including the claims folders, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided  

5.  Then readjudicate the issues of a compensable evaluation for the Veteran's lumbar spine degenerative disc disease with osteoarthritis for the period prior to June 7, 2012; an evaluation in excess of 10 percent for his lumbar spine degenerative disc disease with osteoarthritis for the period on and after June 7, 2012; a compensable evaluation for his right knee osteoarthritis for the period prior to June 7, 2012; an evaluation in excess of 10 percent for his right knee osteoarthritis for the period on and after June 7, 2012; and entitlement to a TDIU.  

If any benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development 

	(CONTINUED ON NEXT PAGE)

or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

